Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The specification and drawings have been reviewed and no clear informalities or objections have been noted.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schenk (WO 2014/180888) in view of Abe (US 2002/0081253).
Regarding claims 1, 2, 13, 14 and 16-18, Schenk discloses a process for reforming a hydrocarbon feed stream comprising a hydrocarbon gas and steam, said process comprising the steps of: 
a) in a synthesis gas generation reactor generating a first synthesis gas from the hydrocarbon feed stream (see abstract which describes generating a synthesis gas from methane); 
b) providing a heated CO2 rich stream to a post converter comprising a second catalyst (see page 6 line 31 – page 7 line 12 which discloses a catalyst that is capable of catalyzing a reverse gas shift reaction) active for steam reforming, methanation and reverse water gas shift reactions (see page 6 lines 16-26 which discloses preheating a CO2 stream before adding to the generated synthesis gas); and 
c) in said post converter carrying out steam reforming, methanation and reverse water gas shift reactions of said first synthesis gas and said heated CO2 rich stream to produce a product synthesis gas (as described in the abstract)
Schenk teaches an endothermic reaction (such as a reverse gas shift) and teaches that heat is required to facilitate this reaction but does not explicitly disclose wherein said second catalyst is heated electrically by means of an electrical power source.
Abe also discloses a reformer (see abstract).
Abe teaches the use of an electrically heated catalyst as the reforming catalyst due to the ability of the catalyst to be brought up to temperature quickly at startup by the electrically heated catalyst (see paragraphs 76 and 137 which disclose utilizing an electrically heated catalyst to expedite startup).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the electrical heater of Abe to the catalyst of Schenk in order to expedite catalyst heatup.
Regarding claims 3 and 4, Schenk further discloses the synthesis gas generation reactor is a steam methane reforming reactor (page 8 line 27-31) comprising a heat source arranged to heat said first catalyst (page 1, lines 22-29) within at least one reformer tube (see page 12 lines 15-26 which discloses an embodiment where the steam reforming reaction takes place in a tube) to a temperature sufficient to ensure that the first synthesis gas exiting the steam methane reforming reactor has a temperature of between about 650°C. and about 950°C (page 13 lines 25-28).
Regarding claims 5 and 15, Schenk further discloses the synthesis gas generation reactor is an autothermal reforming reactor (page 11 line 28 – page 12 line 2) with operating conditions adjusted to ensure that the first synthesis gas exiting the autothermal reforming reactor has a temperature of between 900° C. and 1100° C (page 11, line 28 – page 12 line 2).
Regarding claim 6, Schenk further discloses in step b) the amount and/or composition of said heated CO2 rich stream added is adjusted to ensure that the H2/CO ratio of said product synthesis gas is below 2.5 (see page 5 lines 22-27 and lines 3-21 which disclose achieving a ration between 1.8-2.1 and discloses adjusting the amount of CO2 injected into the reaction).
Regarding claims 7 and 8, Shenk does not explicitly disclose the mole ratio between CO2 in the heated CO2 rich stream and hydrocarbons in the hydrocarbon feed stream is larger than 0.5.  However, Schenk does teach the CO2/C in the feed as an important parameter to achieve a desired syngas (col. 2 lines 17-26). As the syngas quality is a variable that can be modified by adjusting the carbon dioxide/carbon ratio in the feed, the precise amount of carbon dioxide added would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed ratio cannot be considered critical. Accordingly, one of ordinary, skill in the art at the time the invention was made would have optimized, by routine experimentation, the ratio of carbon dioxide added to the stream to the amount of methane in the feed in the process of Schenk to obtain the desired syngas (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)).  Since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding claim 9, Schenk does not explicitly disclose the claimed steam to carbon ratio, but does teach that the steam to carbon ratio is a variable that is routinely adjusted to achieve the desired H2/CO ratio (page 2 lines 17-26).  As the H2/CO is a variable that can be modified by adjusting the steam to carbon ratio, as disclosed by Schenk, the precise ratio would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed steam to carbon ratio cannot be considered critical. Accordingly, one of ordinary, skill in the art at the time the invention was made would have optimized, by routine experimentation, the steam to carbon ratio in the process of Schenk to obtain the desired hydrogen to carbon monoxide ratio (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)).  Since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding claims 10 and 11, Schenk further the heated CO2 rich stream comprises: least 50 dry mole % CO2, preferably at least 70 dry mole % CO2, and most preferably at least 90 dry mole % CO2 (page 4 lines 25-31).
Regarding claim 12, Schenk further discloses the heated CO2 rich stream is heated prior to combination with the first synthesis gas stream to achieve a desired mixed gas temperature that is proper for the reverse gas shift reaction (page 6 lines 20-26) but does not explicitly disclose a temperature of between about 350° C and about 950° C prior to addition thereof to the first synthesis gas.   As the temperature of the mixed gas (syngas and carbon dioxide) is a variable that can be modified by adjusting the carbon dioxide temprature, the precise CO2 temperature would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed CO2 temperature cannot be considered critical. Accordingly, one of ordinary, skill in the art at the time the invention was made would have optimized, by routine experimentation, the CO2 temperature in the process of Schenk to obtain the desired mixed gas temperature (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)).  Since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Related Prior Art
WO 2015011503 A1 - Synthesis gas generated and then CO2 is added to the synthesis gas (see abstract)
CA 2396402 A1 - Discloses an electric heated catalyst for an endothermic reaction

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J MERKLING/       Primary Examiner, Art Unit 1725